Appeal from an order of the vice chancellor of the first circuit dissolving an injunction. The bill was filed to restrain and abate a mi i ^ i i • i-i ,. ™ nuisance. I he defendants objected that diierent persons owning separate tenements which were injuriously affected by the sanee could not join in a suit to restrain it. But the chancellor held that so far as the bill seeks to restrain a nuisance which is a common injury to each and every of the complainants it was proper that thej should all join in one suit; instead of multiplying costs by bringing several distinct suits.
Held, also, that the jurisdiction of the court of chancery to restrain nuisances wh ich are injurious to the property of individuals is too well settled to admit of discussion.
Held, also, that in a case of nuisance of that character, it is of .no consequence whether the complainants reside on .their proper*39ty or not. It is sufficient that the nuisance is calculated directly to diminish its value by preventing its being occupied by the complainants or by good tenants who are able and willing to pay the rent; or to destroy the value of the property as building lots.
Order appealed from reversed with costs; and injunction directed .to he retained until the leasing.